UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6376


ALVIN MARSHALL,

                Petitioner – Appellant,

          v.

SUPREME COURT OF VIRGINIA; UNITED STATES DISTRICT COURT FOR
EASTERN DISTRICT OF VIRGINIA; COMMONWEALTH OF VIRGINIA,
Prosecutor; WARDEN EARL BARKSDALE,

                      Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:15-cv-00312-TSE-JFA)


Submitted:   July 28, 2016                 Decided:    August 2, 2016


Before MOTZ and    HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alvin Marshall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alvin Marshall seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the    district    court’s     order    denying        relief    on   his   28    U.S.C.

§ 2254 (2012) petition.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d
363, 369 (4th Cir. 2004).              A certificate of appealability will

not    issue    absent    “a   substantial       showing    of    the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.   Cockrell,      537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Marshall has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                    We dispense with oral

                                            2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3